BROWN, Justice
(dissenting).
This is a proceeding in rem against the automobile seized by the officers of the law while it was actively engaged in transporting prohibited liquors, untaxed “white moonshine whiskey”, and the fact that the car was engaged in this act made a prima facie case for its condemnation. Shropshire, who interposed a claim to the car, has appealed from the decree of the court condemning the car and ordering its sale. The burden was on him to reasonably satisfy the court that he was without guilty knowledge or participation in the act which rendered the vehicle contraband. Snyder v. State, 247 Ala. 278, 24 So.2d 266; Smith v. State, 253 Ala. 365, 44 So.2d 759.
The evidence offered by the intervenor was given ore terms and his personal testimony showed that he was without employment except for about two days a week; that he turned the car over to his 17 year old nephew ostensibly to visit his “girl friend”. In place of visiting his girl friend, he went direct to the community where the car was seized wanting liquor and was told by Taylor or some other person that they would have to have the car to go and get the liquor. He turned the car over to Taylor, according to his statement as testified to by the intervenor when he reported his acts to the lender of the car. Just before the car was seized there were two persons, Taylor and another, in the car. The unidentified person got out of the car and ran away.
The intervenor admits that he had been convicted of unlawfully selling liquor — engaging in the business of bootlegger.
The evidence shows from the time he-delivered the car to his nephew, he and the others in the home of his relative engaged in cardplaying up until twelve o’clock. Neither Taylor nor the nephew Vaughan testified on the trial. The burden being on the claimant, the fact that he did not use or call the witnesses, his relatives and friends, to exculpate him from guilty knowledge authorized an inference that his bailee or agent Vaughan was acting for him in having the car loaded with moonshine whiskey. Moreover, the court was also authorized to draw an inference that the card game engaged in by the parties was to build up a “smoke-screen” or alibi, in anticipation of the results that followed Vaughan’s attempt to get a load of moonshine whiskey and justified the conclusion and decree of the court which, in my opinion, was without error and should be affirmed.
I, therefore, respectfully dissent.